Dameu, Judge.
It is a general rule of law, that he who comes to the property in contest from or under the defendant, pendente lite, is bound by the judgment; and if he does not shew that he comes in above, he shall be taken as coming in under him-. The defendant purchased of Jeffries, pending the action which Mitchell had brought against him.— The defendant does not claim above Jeffries, therefore the plaintiff, according to the above rule of law, is entitled to judgment in this scire facias. The case of Falkner v. Jones, 3 Dev. 334, cited by the plaintiff’s counsel, is in point for him.
Per Curiam. Judgment affirmed.